PER CURIAM.
It appears from the Appellee’s brief that on May 6, 1966 the juvenile Appellant, T. W. P., was released from the Florida School for Boys at Okeechobee. In the oral argument before us Appellant’s counsel did not dispute the fact Appellant had been released. This being so, no useful purpose would be served to adjudicate the merits of the appeal since a hearing de novo in the juvenile court, if granted, would not afford Appellant any greater relief than he enjoys under his release.
Furthermore, the juvenile proceedings herein are not criminal proceedings and no stigma attached to the Appellant growing out of such proceedings which would justify reaching back of the release and vitiating the adjudication in the juvenile court.
The appeal is dismissed.
THORNAL, C. J., THOMAS, DREW, O’CONNELL, CALDWELL and ERVIN, JJ., and SACK, Circuit Judge, concur.